                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

DONTEVIS SMITH, KENNETH K.
STALLINGS, SR. and EDDIE FRANKLIN                                                 PLAINTFFS

VS.                                                               NO. 3:19-CV-633-DPJ-FKB

NOXUBEE COUNTY, MISSISSIPPI                                                      DEFENDANT

                  FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE
                   AS TO DEFENDANT KENNETH K. STALLINGS, SR.

          This cause came on before this Court for dismissal with prejudice of claims made by

plaintiff Kenneth K. Stallings, Sr. against defendant Noxubee County, Mississippi. The Court

has been advised that a settlement agreement has been reached between plaintiff Kenneth K.

Stallings, Sr. and defendant Noxubee County, Mississippi. The Court maintains jurisdiction over

enforcement of the settlement agreement.

          IT IS, THEREFORE, HEREBY ORDERED and ADJUDGED that plaintiff Kenneth K.

Stallings, Sr.’s Complaint and all claims against defendant Noxubee County, Mississippi, are

hereby dismissed with prejudice. The claims of plaintiff Eddie Franklin shall remain.

          SO ORDERED AND ADJUDGED this the 8th day of July, 2021.

                                            s/ Daniel P. Jordan III
                                            CHIEF UNITED STATES DISTRICT JUDGE


AGREED BY:


s/William B. Ryan
WILLIAM B. RYAN
Attorney for Plaintiff Dontevis Smith


s/Berkley N. Huskison
BERKLEY N. HUSKISON
Attorney for Defendant

1242093
